Name: Council Regulation (EC) NoÃ 84/2005 of 18 January 2005 amending the Annex to Regulation (EC) NoÃ 2042/2000 imposing a definitive anti-dumping duty on imports of television camera systems originating in Japan
 Type: Regulation
 Subject Matter: trade;  international trade;  communications;  competition;  Asia and Oceania
 Date Published: nan

 21.1.2005 EN Official Journal of the European Union L 19/9 COUNCIL REGULATION (EC) No 84/2005 of 18 January 2005 amending the Annex to Regulation (EC) No 2042/2000 imposing a definitive anti-dumping duty on imports of television camera systems originating in Japan THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Community (1) (the basic Regulation), Having regard to the proposal submitted by the Commission after consulting the Advisory Committee, Whereas: A. PREVIOUS PROCEDURES (1) The Council, by Regulation (EC) No 1015/94 (2), imposed a definitive anti-dumping duty on imports of television camera systems (TCS) originating in Japan. (2) In Article 1(3)(e) of Regulation No 1015/94, the Council specifically excluded from the scope of the anti-dumping duty camera systems listed in the Annex to that Regulation (the Annex), representing high-end professional camera systems technically falling within the product definition under Article 1(2) of Regulation (EC) No 1015/94, but which cannot be regarded as television camera systems. (3) In October 1995, the Council, by Regulation (EC) No 2474/95 (3), amended Regulation (EC) No 1015/94, in particular as regards the definition of the like product and certain models of professional camera systems which were explicitly exempted from the definitive anti-dumping duty. (4) In October 1997, the Council, by Regulation (EC) No 1952/97 (4), amended the rates of the definitive anti-dumping duty for two companies concerned, namely for Sony Corporation and Ikegami Tsushinki Co. Ltd pursuant to Article 12 of the basic Regulation. Furthermore, the Council specifically excluded from the scope of the anti-dumping duty certain new models of professional camera systems by adding them to the Annex. (5) In January 1999 and January 2000, the Council, by Regulations (EC) No 193/1999 (5) and (EC) No 176/2000 (6), amended Regulation (EC) No 1015/94 by adding certain successor models of professional camera systems to the Annex and thus excluding those from the application of the definitive anti-dumping duty. In October 2004, the Council, by Regulation (EC) 1754/2004 (7), amended Regulation (EC) No 176/2000. (6) In September 2000, the Council, by Regulation (EC) No 2042/2000 (8), confirmed the definitive anti-dumping duties imposed by Regulation (EC) No 1015/94 pursuant to Article 11(2) of the basic Regulation. (7) In January 2001 and in May 2001, the Council, by Regulations (EC) No 198/2001 (9) and (EC) No 951/2001 (10), amended Regulation (EC) No 2042/2000 by adding certain successor models of professional camera systems to the Annex to Regulation (EC) No 2042/2000 and thus excluding them from the application of the definitive anti-dumping duty. (8) In September 2001, further to an interim review pursuant to Article 11(3) of the basic Regulation, the Council, by Regulation (EC) No 1900/2001 (11) confirmed the level of the definitive anti-dumping duty imposed by Regulation (EC) No 2042/2000 on imports of TCS from the exporting producer Hitachi Denshi Ltd. (9) In September 2002, the Council, by Regulation (EC) No 1696/2002 (12), amended Regulation (EC) No 2042/2000 by adding certain successor models of professional camera systems to the Annex to Regulation (EC) No 2042/2000 and thus excluding them from the application of the definitive anti-dumping duty. (10) In April 2004, the Council, by Regulation (EC) No 825/2004, amended Regulation (EC) No 2042/2000 by adding certain successor models of professional camera systems to the Annex to Regulation (EC) No 2042/2000 and thus excluding them from the application of the definitive anti-dumping duty. B. INVESTIGATION CONCERNING NEW MODELS OF PROFESSIONAL CAMERA SYSTEMS 1. Procedure (11) Two Japanese exporting producers, namely Sony Corporation (Sony) and Victor Company of Japan Limited (JVC) informed the Commission that they intended to introduce new models of professional camera systems into the Community market and requested the Commission to add these new models of professional camera systems, including their accessories, to the Annex to Regulation (EC) No 2042/2000 and thus exempt them from the scope of the anti-dumping duties. (12) The Commission informed the Community industry accordingly and commenced an investigation limited to the determination of whether the products under consideration fall within the scope of the anti-dumping duties and whether the operational part of Regulation (EC) No 2042/2000 should be amended accordingly. 2. Models under investigation (13) The requests for exemption were received for the following models of camera systems, supplied with the relevant technical information: (i) Sony:  viewfinder HDVF-C30W (ii) JVC:  Camera head KY-F560E The Sony viewfinder was presented as a model which can only be used with camcorders, cameras that are outside the scope of Regulation (EC) No 2042/2000. The JVC model was presented as a successor to a professional camera model already excluded from the anti-dumping measure in force. 3. Findings (i) Viewfinder HDVF-C30W (14) It was found that viewfinder HDVF-C30W falls under the product description of Article 1(2)(b) of Regulation (EC) No 2042/2000. However, it can only be used with camera heads that do not fall under the product description of Article 1(2)(a) of that Regulation. In particular, the signal-to-noise ratio of these camera heads is 54 dB, whereas the description in Regulation (EC) No 2042/2000 for the camera heads requires 55 dB or more at normal gain. Therefore, it was concluded that this viewfinder should be regarded as a professional camera system falling within the definition of Article 1(3)(e) of Regulation (EC) No 2042/2000. As a result, this viewfinder should be excluded from the scope of the existing anti-dumping measures and added to the Annex to Regulation (EC) No 2042/2000. (15) In accordance with the established Community Institutions' practice, this model should be exempted from the duty from the date of receipt by the Commission services of the relevant request for exemption. Therefore, all imports of Sony-Viewfinder HDVF-C30W imported on or after 1 April 2003 should be exempted from the duty from this date. (ii) Camera head KY-F560E (16) It was found that camera head KY-F560E, although falling within the product description of Article 1(2)(a) of Regulation (EC) No 2042/2000, is mainly used in technical and medical applications. It was therefore concluded that this model was to be regarded as a professional camera system falling within the definition of Article 1(3)(e) of Regulation (EC) No 2042/2000. It should therefore be excluded from the scope of the existing anti-dumping measures and added to the Annex to Regulation (EC) No 2042/2000. (17) In accordance with the established Community Institutions practice, this model should be exempted from the duty from the date of receipt by the Commission services of the relevant request for exemption. Therefore, all imports of JVC-Camera head KY-F560E imported on or after 15 April 2004 should be exempted from the duty from this date. 4. Information of the interested parties and conclusions (18) The Commission informed the Community industry and the exporters of the TCS of its findings and provided them with an opportunity to present their views. None of the parties objected to the Commission's findings. (19) On the basis of the foregoing, Regulation (EC) No 2042/2000 should be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 2042/2000 shall be replaced by the text in the Annex hereto. Article 2 1. This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. 2. This Regulation shall apply to imports of the following models produced and exported to the Community by the following exporting producers: (a) Sony from 1 April 2003:  Viewfinder HDVF-C30W; (b) JVC from 15 April 2004:  Camera head KY-F560E. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 January 2005. For the Council The President J.-C. JUNCKER (1) OJ L 56, 6.3.1996, p. 1. Regulation as last amended by Regulation (EC) No 461/2004 (OJ L 77, 13.3.2004, p. 12). (2) OJ L 111, 30.4.1994, p. 106. Regulation as last amended by Regulation (EC) No 176/2000 (OJ L 22, 27.1.2000, p. 29). (3) OJ L 255, 25.10.1995, p. 11. (4) OJ L 276, 9.10.1997, p. 20. (5) OJ L 22, 29.1.1999, p. 10. (6) OJ L 22, 27.1.2000, p. 29. (7) OJ L 313, 12.10.2004, p. 1. (8) OJ L 244, 29.9.2000, p. 38. Regulation as last amended by Regulation (EC) No 825/2004 (OJ L 127, 29.4.2004, p. 12). (9) OJ L 30, 1.2.2001, p. 1. (10) OJ L 134, 17.5.2001, p. 18. (11) OJ L 261, 29.9.2001, p. 3. (12) OJ L 259, 27.9.2002, p. 1. ANNEX ANNEX List of professional camera systems not qualified as television camera systems (broadcast camera systems) which are exempted from the measures Company name Camera heads Viewfinder Camera control unit Operational control unit Master control unit (1) Camera adapters Sony DXC-M7PK DXC-M7P DXC-M7PH DXC-M7PK/1 DXC-M7P/1 DXC-M7PH/1 DXC-327PK DXC-327PL DXC-327PH DXC-327APK DXC-327APL DXC-327AH DXC-537PK DXC-537PL DXC-537PH DXC-537APK DXC-537APL DXC-537APH EVW-537PK EVW-327PK DXC-637P DXC-637PK DXC-637PL DXC-637PH PVW-637PK PVW-637PL DXC-D30PF DXC-D30PK DXC-D30PL DXC-D30PH DSR-130PF DSR-130PK DSR-130PL PVW-D30PF PVW-D30PK PVW-D30PL DXC-327BPF DXC-327BPK DXC-327BPL DXC-327BPH DXC-D30WSP (2) DXC-D35PH (2) DXC-D35PL (2) DXC-D35PK (2) DXC-D35WSPL (2) DSR-135PL (2) DXF-3000CE DXF-325CE DXF-501CE DXF-M3CE DXF-M7CE DXF-40CE DXF-40ACE DXF-50CE DXF-601CE DXF-40BCE DXF-50BCE DXF-701CE DXF-WSCE (2) DXF-801CE (2) HDVF-C30W (2) CCU-M3P CCU-M5P CCU-M7P CUU-M5AP (2) RM-M7G RM-M7E (2)   CA-325P CA-325AP CA-325B CA-327P CA-537P CA-511 CA-512P CA-513 VCT-U14 (2) Ikegami HC-340 HC-300 HC-230 HC-240 HC-210 HC-390 LK-33 HDL-30MA HDL-37 HC-400 (2) HC-400W (2) HDL-37E HDL-10 HDL-40 VF15-21/22 VF-4523 VF15-39 VF15-46 (2) VF5040 (2) VF5040W (2) MA-200/230 MA-200A (2) MA-400 (2) CCU-37 CCU-10 RCU-240 RCU-390 (2) RCU-400 (2) RCU-240A  CA-340 CA-300 CA-230 CA-390 CA-400 (2) CA-450 (2) Hitachi HV-C10F Z-ONE (L) Z-ONE (H) Z-ONE Z-ONE A (L) Z-ONE A (H) Z-ONE A (F) Z-ONE A Z-ONE B (L) GM-51 (2) RC-C1 RC-C10 RU-C10 RU-Z1 (B) RU-Z1 (C) RU-Z1 RC-C11 RU-Z2 RC-Z1   CA-Z1HB CA-C10 CA-C10SP CA-C10SJA CA-C10M CA-C10B CA-Z1A (2) CA-Z31 (2) CA-Z32 (2) CA-ZD1 (2) Z-ONE B (H) Z-ONE B (F) Z-ONE B Z-ONE B (M) Z-ONE B (R) FP-C10 (B) FP-C10 (C) FP-C10 (D) FP-C10 (G) FP-C10 (L) FP-C10 (R) FP-C10 (S) FP-C10 (V) FP-C10 (F) FP-C10 FP-C10 A FP-C10 A (A) FP-C10 A (B) FP-C10 A (C) FP-C10 A (D) FP-C10 A (F) FP-C10 A (G) FP-C10 A (H) FP-C10 A (L) FP-C10 A (R) FP-C10 A (S) FP-C10 A (T) FP-C10 A (V) FP-C10 A (W) Z-ONE C (M) Z-ONE C (R) Z-ONE C (F) Z-ONE C HV-C20 HV-C20M Z-ONE-D Z-ONE-D (A) Z-ONE-D (B) Z-ONE-D (C) Z-ONE.DA (2) V-21 (2) V-21W (2) RC-Z11 RC-Z2 RC-Z21 RC-Z2A (2) RC-Z21A (2) RU-Z3 (2) RC-Z3 (2) Matsushita WV-F700 WV-F700A WV-F700SHE WV-F700ASHE WV-F700BHE WV-F700ABHE WV-F700MHE WV-F350 WV-VF65BE WV-VF40E WV-VF39E WV-VF65BE (1) WV-VF40E (1) WV-VF42E WV-VF65B AW-VF80 WV-RC700/B WV-RC700/G WV-RC700A/B WV-RC700A/G WV-RC36/B WV-RC36/G WV-RC37/B WV-RC37/G   WV-AD700SE WV-AD700ASE WV-AD700ME WV-AD250E WV-AD500E (1) AW-AD500AE AW-AD700BSE WV-F350HE WV-F350E WV-F350AE WV-F350DE WV-F350ADE WV-F500HE (1) WV-F-565HE AW-F575HE AW-E600 AW-E800 AW-E800A AW-E650 AW-E655 AW-E750 WV-CB700E WV-CB700AE WV-CB700E (1) WV-CB700AE (1) WV-RC700/B (1) WV-RC700/G (1) WV-RC700A/B (1) WV-RC700A/G (1) WV-RC550/G WV-RC550/B WV-RC700A WV-CB700A WV-RC550 WV-CB550 AW-RP501 AW-RP505 JVC KY-35E KY-27ECH KY-19ECH KY-17FITECH KY-17BECH KY-F30FITE KY-F30BE KY-F560E KY-27CECH KH-100U KY-D29ECH KY-D29WECH (2) VF-P315E VF-P550E VF-P10E VP-P115E VF-P400E VP-P550BE VF-P116 VF-P116WE (2) VF-P550WE (2) RM-P350EG RM-P200EG RM-P300EG RM-LP80E RM-LP821E RM-LP35U RM-LP37U RM-P270EG RM-P210E   KA-35E KA-B35U KA-M35U KA-P35U KA-27E KA-20E KA-P27U KA-P20U KA-B27E KA-B20E KA-M20E KA-M27E Olympus MAJ-387N MAJ-387I OTV-SX 2 OTV-S5 OTV-S6 Camera OTV-SX (1) Also called master set up unit (MSU) or master control panel (MCP). (2) Models exempted under the condition that the corresponding triax system or triax-adapter is not sold on the Community market.